*691MEMORANDUM **
Lead petitioner Ruijun Wang and Wei Liu, natives and citizens of the People’s Republic of China, petition pro se for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s order denying Wang’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Desta v. Ashcroft, 365 F.3d 741, 743 (9th Cir.2004), we deny the petition for review.
The agency found Wang not credible based on his submission of multiple documents allegedly establishing his marriage to Liu that were found to be fraudulent by a forensic examiner. Because the genuineness of these documents goes to the heart of his claim, substantial evidence supports the agency’s adverse credibility determination. See id. at 745. Accordingly, Wang failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Wang does not challenge the agency’s denial of relief under the CAT.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.